Judgment of the Supreme Court, Bronx County (Nardelli, J.), rendered on July 27, 1982, convicting defendant, upon her plea of guilty, of robbery in the first degree, and sentencing her to an indeterminate term of 2% to 8 years, unanimously reversed, on the law and on the facts, and in the exercise of discretion, the conviction vacated, and in lieu thereof defendant adjudicated a youthful offender and sentenced to time served. H Defendant was 14 years old at the time of the crime and had no prior criminal activity. 11 It is well settled that “we can substitute our own discretion for that of a trial court which has not abused its discretion in the imposition of a sentence.” (People v Suitte, 90 AD2d 80, 86.) Therefore, although the Supreme Court imposed a sentence which was justified on the record before it, we have decided, as a matter of discretion in the interest of justice, to grant defendant’s motion for youthful offender treatment and sentence defendant accordingly. Concur — Kupferman, J. P., Ross, Asch and Alexander, JJ.